ORDER

¶ 1 1. The Petitioner, Joseph Ray Oujesky, was admitted to the Oklahoma Bar Association in September, 1985, but he did not practice law in the state of Oklahoma.
¶ 2 2. The petitioner moved to Texas and became a member of the State Bar of Texas on May 29, 1986. Oujesky is currently and has been a member in good standing of the State Bar of Texas since admission.
¶ 3 3. On January 10, 2003, Joseph Ray Oujesky filed a petition for reinstatement to the Oklahoma Bar Association.
¶ 4 4. A hearing before the Trial Panel of the Professional Responsibility Tribunal was held on August 22, 2003, and the Trial Panel unanimously recommended that petitioner be reinstated.
¶ 5 5. Petitioner has agreed to pay the fees and expenses of investigation in processing his petition for reinstatement and the Oklahoma Bar Association has filed an application to assess costs in the amount of $291.20.
¶ 6 Upon consideration of the matter this Court finds:
¶7 1) Petitioner’s reinstatement is governed by Article II, section 2(d), Rules Creating and Controlling the Oklahoma Bar Association, Okla. Stat. tit. 5, ch.l, app.l (2001), which requires compliance with Rule 11.1 through Rule 11.7 of the Rules Governing Disciplinary Proceedings, Okla. Stat. tit.5, ch. 1, app. 1-A (2001).
¶ 8 2) The petitioner has met all the procedural requirements necessary for reinstatement to the Oklahoma Bar Association under Rule 11, Rules Governing Disciplinary Proceedings.
¶ 9 3) The petitioner has established by clear and convincing evidence that he has not engaged in the unauthorized practice of law in the State of Oklahoma.
¶ 10 4) The petitioner has established by clear and convincing evidence that he possesses the competence and learning in the law required for reinstatement to the Oklahoma Bar Association.
¶ 11 5) The petitioner has established by clear and convincing evidence that he possesses the good moral character that would entitle him to be reinstated to the Oklahoma Bar Association.
¶ 12 IT IS THEREFORE ORDERED that the petition of Joseph Ray Oujesky for reinstatement to membership in the Oklahoma Bar Association be granted. Petitioner is directed to pay costs of the proceeding in the amount of $291.20 within thirty (30) days of the date of this order.
¶ 13 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 27th day of October, 2003.
/s/ Joseph M. Watt Chief Justice
¶ 14 ALL JUSTICES CONCUR.